                                                                     SO ORDERED.


                                                                     Dated: July 23, 2020




                                                                     Daniel P. Collins, Bankruptcy Judge
                                                                     _________________________________




Dale Ulrich, Chapter 7 Trustee
1934 E Camelback Road, Ste 120-615
PHOENIX, AZ 85016
(602) 264-4124 / (fax)


                     IN THE UNITED STATES BANKRUPTCY COURT

                             FOR THE DISTRICT OF ARIZONA



In re:                                          )   Chapter 7
                                                )
HAZELWOOD, KELLY DEE                            )   Case No. 11-01327
                                                )
                                                )   ORDER FOR PAYMENT OF
                                                )   UNCLAIMED FUNDS TO THE
                Debtor(s).                      )   U.S. BANKRUPTCY COURT
                                                )

         Upon application of the Trustee and good cause appearing,
         IT IS ORDERED that the Trustee pay over the amount $4,589.33 to the Clerk of the
Court to pursuant to Bankruptcy Rule 3010, and §347 of the Code.
___________________
Date                                        DANIEL P. COLLINS
                                            UNITED STATES BANKRUPTCY JUDGE




Case 2:11-bk-01327-DPC         Doc 35 Filed 07/23/20 Entered 07/24/20 09:26:22                Desc
                               Main Document    Page 1 of 1
